Judgment affirmed.

Motion to set aside judgment. Before Judge Westmoreland. City court of Atlanta. January term, 1894.
The suit was filed on December 6,1892. Process was prayed, requiring defendant to appear “at the next city court of Atlanta.” The declaration was backed as a suit returnable to the January term, 1893. The process was-dated February 6, 1893, and summoned defendant to-appear at the March term, 1893. Service was made on February 18, 1893. On March 21, 1893, defendant demurred in writing and filed a written plea. On December 12, 1893, a verdict and judgment were rendered in favor of plaintiff. The court adjourned for the term on December 23. On December 30, a rule to show cause why the judgment should not be set aside was granted. On the hearing it was admitted that in the regular call of the docket the March term, 1893, had not been reached. The court granted the motion to set aside the judgment, and ordered the case reinstated and docketed in its proper place in the March term, 1893, and that it stand for trial as of that term.
Culberson & Hunt and C. B. Reynolds, for plaintiff.
Haralson & Gowdy, for defendant.